Exhibit 10.1

eHealthInsurance Services, Inc.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the 6th
day of June, 2007 (“Effective Date”) by and between eHealthInsurance Services,
Inc., a Delaware corporation having its principal place of business in Mountain
View, California, its parent company, subsidiaries, affiliates, successors or
assigns (together the “Company”), and Robert Fahlman, an individual (“Fahlman”).

1. Employment Status. Effective June 6, 2007 (the “Resignation Date”), Fahlman
hereby resigns his present position of employment with the Company, as set forth
in the offer letter issued to and signed by Fahlman on March 24, 2000. On the
Resignation Date, the March 24, 2000 offer letter executed by Fahlman shall
terminate and have no force and effect. On June 7, 2007 (the “Rehire Date”), the
Company will hire Fahlman as a part-time employee with the title of Licensed
Writing Agent, and this Agreement shall govern the terms and conditions of
Fahlman’s employment.

2. Services and Compensation.

(a) Services. Commencing on the Rehire Date, Fahlman agrees to perform any and
all tasks requested by the Company to transition his duties to his successor(s)
within the Company (the “Services”). Without limiting the foregoing, Services do
not include any time spent or expenses incurred by Fahlman for non-transition
matters, such as in connection with lawsuits, including the lawsuit entitled
Peter S. Mikhail v. Aetna Life Insurance Company; Robert Fahlman, Los Angeles
Superior Court Case No. BC371235 (the “Lawsuit”). Fahlman agrees that he will
not sign any documents or contracts on behalf of the Company unless specifically
requested to do so by the Company.

(b) Administration of the Services. The parties do not currently anticipate that
the Services performed by Fahlman will exceed one (1) hour per week.
Notwithstanding the foregoing sentence, there is no minimum time expected on a
per week or per month basis. Fahlman understands and agrees that he shall not
perform Services for thirty (30) or more hours in any given week (and therefore
become eligible for benefits) without the express written authorization of the
Executive Vice President of Business Operations. Fahlman will reasonably
determine the amount of time necessary to ensure timely and professional
completion of the Services. The means and methods utilized by Fahlman in
performing the Services shall be consistent with the Company’s requests and
business needs.

(c) Compensation. In exchange for the Services, the Company will pay Fahlman
$165.00 per hour, less legally required deductions and withholdings, for time
spent by Fahlman performing Services requested by the Company (the “Wages”).
Fahlman will submit monthly timesheets to the Company itemizing the time spent
by Fahlman performing Services during the relevant month. Wages will be paid to
Fahlman within thirty (30) days of the Company’s receipt of each timesheet. The
Company will continue to pay the premiums for Fahlman’s medical, dental and
vision insurance benefits through June 30, 2007. Thereafter, Fahlman will not be
eligible for Company benefits.

 

1



--------------------------------------------------------------------------------

(d) Stock Options. Fahlman and the Company acknowledge and agree that (i) as of
the Resignation Date, all stock options previously granted to Fahlman shall
cease vesting; (ii) as of the Resignation Date, Fahlman will have 64,011 shares
of unvested common stock subject to stock options and that such stock options
shall expire and terminate with respect to such unvested shares on the
Resignation Date; (iii) as of the Effective Date, Fahlman has 26,093 shares of
vested common stock subject to unexercised stock options, and this number is
subject to decrease if Fahlman exercises vested options between the Effective
Date and the Resignation Date; (iv) except as otherwise set forth in this
Section 2(d), Fahlman holds (either directly or indirectly) no equity interest
in the Company or right to receive such equity interest; and (v) any and all
vested and unexercised options shall remain exercisable by Fahlman for three
(3) months after the Resignation Date and shall terminate and be cancelled on
such date. Fahlman acknowledges and agrees that under the terms of any
applicable Stock Option Plan or Stock Option Agreement, his “Service” (as
defined therein) shall cease on the Resignation Date notwithstanding employment
by the Company on or after the Rehire Date pursuant to this Agreement. Fahlman
further acknowledges and agrees that will not be granted any stock option grants
or other Company equity after the Rehire Date.

(e) Expenses. The Company shall reimburse Fahlman for all reasonable expenses
incurred by Fahlman in performing Services pursuant to this Agreement, provided
Fahlman receives prior written consent from the Company’s Executive Vice
President of Business Operations prior to incurring such expenses.

3. Term; Termination.

(a) Term. This Agreement will commence on the Effective Date and will continue
until the transition of Fahlman’s status as a Company licensed writing agent to
another employee of the Company for all required insurance carriers is
completed, as determined by the Company in its sole discretion.

(b) Termination. Either party may terminate this Agreement for a material breach
of this Agreement upon 30 days written notice to the other party, provided that
such breach is not cured within such 30-day period. Fahlman may terminate this
Agreement upon (10) business days written notice to Company if Company asks him
to perform, and Fahlman does perform, more than ten (10) hours of Services per
week for two (2) consecutive weeks. Upon termination of this Agreement, all
rights and duties of the parties toward each other shall cease except:
(i) Fahlman shall return any Company property in Fahlman’s possession (including
Company documents); and (ii) Sections 1 (Employment Status), 2(d) (Stock
Options), 4 (Confidential Information), 6 (Indemnification) and 8-10 (various
general provisions) shall survive the expiration or termination of this
Agreement.

4. Confidential Information. Sections 1, 2, 3, 4, 5, 6, 8 and 9 of the
Proprietary Information and Inventions Agreement executed by Fahlman on June 28,
2001 (the “Proprietary Agreement”) are incorporated herein by reference. Such
Sections shall survive the termination or expiration of this Agreement, shall
govern over any inconsistent terms, and may only be modified in a written
agreement signed by the CEO of the Company. Fahlman agrees that he will not
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent

 

2



--------------------------------------------------------------------------------

employer or other person or entity, including but not limited to Paradigm
Corporation, and that Fahlman will not bring onto the premises of the Company
any confidential, proprietary or trade secret information, documents or
materials belonging to any such employer, person or entity, unless previously
consented to in writing by such employer, person or entity and the Company’s
executive Vice President. Fahlman will indemnify the Company and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs of suit, arising out of, in
connection with or anticipated to result from a violation of this Section 4 or
any violation or claimed violation of a third party’s rights resulting in whole
or in part from the Company’s use of the work product of Fahlman under this
Agreement.

5. Conflicting Engagement. The Company understands and agrees that Fahlman may
work and/or perform services for other entities or persons during the term of
this Agreement, subject to the terms of this Section 5. Fahlman certifies that
Fahlman has no outstanding agreement or obligation that is in conflict or may
conflict with any of the provisions of this Agreement and Fahlman will not enter
into any such conflicting agreement during the term of this Agreement. Fahlman
agrees that, during the Term of this Agreement, Fahlman will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company is involved during the Term, if
such engagement would in any manner damage the Company or its business, assets
or prospects. Company acknowledges and agrees that Fahlman may work full-time
for Paradigm Corporation during the Term of this Agreement and that such
employment does not violate this Section 5. Fahlman represents and warrants that
Paradigm Corporation is aware of the general nature of this Agreement and has
consented to Fahlman’s employment by the Company in the capacity set forth
herein.

6. Indemnification. In accordance with and subject to the limitations of the
Indemnification Agreement entered into by Fahlman and Company on October 12,
2006 (the “Indemnification Agreement”), the Company hereby agrees to indemnify,
defend and hold harmless Fahlman for the Lawsuit and Company shall assume the
defense of the Lawsuit.

7. Representations. Fahlman agrees to execute any proper oath or verify any
proper document, and to execute and deliver all such other and additional
instruments and documents and to perform all such other acts and things, as may
be required to carry out the terms of this Agreement.

8. Notices. Any notices given under this Agreement shall be in writing,
addressed as shown below or at such other address specified by written notice.
Notices shall be deemed given upon delivery if personally delivered, three days
after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested or within 48 hours after delivery to an
overnight courier service.

9. Arbitration and Equitable Relief.

(a) Arbitration. Except as provided in Section 9(b) below, the Company and
Fahlman agree that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in San Jose, California, in accordance with
the rules then in effect of the American Arbitration Association. The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the

 

3



--------------------------------------------------------------------------------

arbitrator shall be final, conclusive and binding on both the Company and the
undersigned Fahlman. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The Company and Fahlman shall each pay one-half of
the costs and expenses of such arbitration, and each of Company and Fahlman
shall separately pay its own counsel fees and expenses.

(b) Equitable Remedies. Fahlman agrees that it would be impossible or inadequate
to measure and calculate the damages from any breach of Section 4 (Confidential
Information) herein. Accordingly, Fahlman agrees that if Fahlman breaches such
Section, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement.

10. General Provisions

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without reference to conflict of
law principles.

(b) Entire Agreement. Subject to the terms of this Agreement, this Agreement,
the Proprietary Agreement, the Indemnification Agreement, and any applicable
Stock Option Plan or Stock Option Agreement, set forth the entire agreement and
understanding between the Company and Fahlman relating to the subject matter
herein and merges all prior discussions between Company and Fahlman. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the CEO of
the Company.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement will be binding upon Fahlman’s heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. Neither this Agreement
nor any rights or obligations under this Agreement may be assigned or
transferred by Fahlman without the express written consent of the Company.

 

Robert Fahlman

    eHealthInsurance Services, Inc.

/s/ Robert Fahlman

   

/s/ Bruce Telkamp

[signature]

    [signature]

Address:

  By:   Bruce Telkamp   Title:   Executive Vice President    

 

4